Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 38-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 35, line 3, there is no antecedent basis for “the dispensing conduit.”
In claim 38, line 2, there is no antecedent basis for “the dispensing mechanism.”
	In claim 48, there is no antecedent basis for “the actuator.”

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29, 33, 34, 36 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khawaled et al (US 7,775,795).
	Khawaled et al disclose an oral care system in Figure 6a  for dispensing an oral care agent comprised of a replaceable cartridge 40, 42 comprising a reservoir 44 containing an oral care fluid and at least one first electrode 46 electrically coupled to the oral care fluid.  The Khawaled et al oral care system further includes a base unit for detachable coupling (at 56) with the cartridge 40, 44 that includes a power source (column 12, line 51).  In regard to claim 34, the base unit power source 50 would inherently include an electrode/contact for connection with plug 56.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Khawaled et al (US 7,775,795).
In regard to claim 30, Khawaled et al does not appear to explicitly disclose an on/off switch/actuator for base unit power source 50, however one of ordinary skill in the art would have found the use of such an actuator convention and obvious in order to conserve power when not in use.  In regard to claims 31 and 32, the tray structure 42 acts as a “dispensing mechanism” and is operable to dispense the treating fluid when the power is turned on.

Allowable Subject Matter
	Claims 50 and 52-54 are allowed.   Claims 35, 38, 39, 41, 43, 45, and 47 would be allowable if rewritten in independent form to include all of the limitations of the claims from which they depend and to over come the rejection based on 35 U.S.C. 112.

Prior Art
	Applicant’s information disclosure statements of December 16, 2018 and February 28, 2020 have been considered and an initialed copy enclosed herewith. 




If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712